DISMISSED; Opinion Filed August 27, 2019.




                                               In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00369-CV

               SATFRAZ TAJ AND ZUBEDA TAJ, Appellants
                                V.
    HIGHLANDER COMMUNITY SERVICES AND INVESTMENT, LLC, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-02669-2018

                            MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                   Opinion by Justice Nowell
       This is an appeal from the trial court’s March 21, 2019 order denying appellant’s request

for a temporary injunction. By notice filed August 15, 2019, appellee has informed the Court that

a final judgment has been signed and prays the case be dismissed. Attached to the notice is the

judgment, which has also been included in a supplemental clerk’s record. We construe the notice

as a motion to dismiss and grant the motion.

       The signing of a final judgment while an appeal of an order granting or denying a temporary

injunction is pending moots the appeal. See Isuani v. Manske-Sheffield Radiology Grp., P.A., 802
S.W.2d 235, 236 (Tex. 1991) (per curiam). When an appeal from the denial of a temporary

injunction becomes moot because a final judgment has been signed, we must set aside all previous

trial court orders concerning the requested temporary injunction and dismiss the case. See id.
(citing Tex. Foundries, Inc. v. Int’l Moulders & Foundry Workers’ Union, 248 S.W.2d 460, 461

(Tex. 1952).

       More than ten days have passed since appellee’s motion was filed, and appellants have not

responded to the motion. Because the trial court has signed a final judgment and nothing before

us reflects the appeal is not moot, we grant the motion, set aside the trial court’s order denying the

request for a temporary injunction, and dismiss the case. See TEX. R. APP. P. 42.3(a); Isuani, 802
S.W.2d at 236.




                                                    /Erin A. Nowell/
                                                    ERIN A. NOWELL
                                                    JUSTICE

190369F.P05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 SATFRAZ TAJ AND ZUBEDA TAJ,                        On Appeal from the 366th Judicial District
 Appellants                                         Court, Collin County, Texas
                                                    Trial Court Cause No. 366-02669-2018.
 No. 05-19-00369-CV         V.                      Opinion delivered by Justice Nowell, Chief
                                                    Justice Burns and Justice Molberg
 HIGHLANDER COMMUNITY                               participating.
 SERVICES AND INVESTMENT, LLC,
 Appellee

       In accordance with this Court’s opinion of this date, we SET ASIDE the trial court’s order
denying the request for temporary injunction and DISMISS the case.

        We ORDER that appellee Highlander Community Services and Investment, LLC recover
its costs, if any, of this appeal from appellants Satfraz Taj and Zubeda Taj.


Judgment entered this 27th day of August, 2019.




                                              –3–